




EXHIBIT 10.30
STARBUCKS CORPORATION
GLOBAL RESTRICTED STOCK UNIT GRANT AGREEMENT
UNDER THE KEY EMPLOYEE SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN
(PERFORMANCE-BASED)


FOR VALUABLE CONSIDERATION, STARBUCKS CORPORATION (the “Company”), does hereby
grant to the individual named below (the “Participant”) an award (the “Award”)
for the number of restricted stock units (the “Restricted Stock Units”) as set
forth below, effective on the Date of Grant set forth below. The Restricted
Stock Units granted under this Global Restricted Stock Unit Grant Agreement
(this “Agreement”) are intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. The Restricted
Stock Units granted under this Agreement shall, subject to the attainment of
certain performance goals set forth below (the “Performance Goals”), relating to
the Performance Criteria specified in the 2005 Long-Term Equity Incentive Plan,
vest and become payable in shares of Common Stock (the “Shares”), subject to
earlier expiration or termination of the Restricted Stock Units as provided in
this Agreement. The Restricted Stock Units shall be subject to the terms and
conditions of this Agreement, including any special terms and conditions
applicable to the Participant’s country contained in any appendix hereto (the
“Appendix”), the terms and conditions of the Key Employee Sub-Plan to the 2005
Long-Term Equity Incentive Plan (the “Key Employee Sub-Plan”) and the 2005
Long-Term Equity Incentive Plan (the “Plan”). Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.


Partner Name:
 
Target # of Restricted Stock Units:
 
Date of Grant:
 
Performance Period:
 

                                                                                                            
1.Vesting Schedule. The number of Restricted Stock Units granted under the Award
that actually vest and that will be settled shall be determined pursuant to a
two-step process: (i) first the maximum number of Restricted Stock Units that
are eligible to vest shall be calculated as provided under Section 1.1 hereof on
the basis of the level at which the Performance Goal specified on attached
Schedule I is actually attained and (ii) then the maximum number of Restricted
Stock Units calculated under clause (i) that will actually vest shall be
determined on the basis of the Participant’s completion of the requirements set
forth in Section 1.2 hereof.


1.1     Performance Goal Requirements.  The attached Schedule I specifies the
Performance Goals required to be attained during the Performance Period in order
for the Restricted Stock Units to become eligible to vest. Within one hundred
and twenty (120) days after the completion of the Performance Period, the
Committee shall determine and certify the actual level of attainment of the
Performance Goal. On the basis of that certified level of attainment, the Target
Number RSUs will be multiplied by the applicable percentage determined in
accordance with the percentile matrix set forth in Schedule I (the “Performance
RSUs”). The number of Performance RSUs resulting from such calculation shall
constitute the maximum number of Restricted Stock Units in which the Participant
may vest under this Award. The Committee will determine in its sole discretion
and certify



1 of 11

--------------------------------------------------------------------------------




in accordance with the requirements of Section 162(m) of the Code the extent, if
any, to which the Performance Goal has been satisfied, and it will retain sole
discretion to reduce the number of Performance RSUs that would otherwise be
eligible to vest as a result of the performance as measured against the
Performance Goal. The Committee may not increase the number of Performance RSUs
that may be eligible to vest as a result of the Company’s performance as
measured against the Performance Goal. The Committee, for purposes of this
Award, shall consist solely of Independent Directors.
1.2    Active Status Vesting. Subject to the terms and conditions of this Award,
a number of Performance RSUs will vest as detailed in the attached Schedule II
of this Agreement, subject to the Participant’s continued Active Status through
the applicable vesting date, as further described in Section 6(l) below.
2.Form and Timing of Payment of Vested Units.   Subject to the terms and
conditions of this Agreement and the Plan, any Restricted Stock Units that vest
will be paid to the Participant solely in whole Shares (and not in cash, as the
Plan permits), on, or as soon as practicable after, the date the Restricted
Stock Units vest in accordance with Section 1.2 hereof (or, if earlier, upon a
Change of Control as provided in Section 3.2 below), but in any event, within
the period ending on the later to occur of the date that is two and one-half
months following the end of (i) the Participant’s tax year that includes the
date the Restricted Stock Units vest or (ii) the Company’s tax year that
includes the date the Restricted Stock Units vest.
3.Termination of Employment; Change of Control.
3.1    Termination of Employment.  Except as provided in Section 3.2 below, any
unvested Restricted Stock Units subject to this Agreement shall immediately
terminate and be automatically forfeited by the Participant to the Company upon
the termination of the Participant’s Active Status with the Company or any
Subsidiary or affiliate of the Company for any reason (as further described in
Section 6(k) below), including without limitation, voluntary termination by the
Participant, termination because of the Participant’s Retirement, Disability or
death or termination by the Company or any Subsidiary or affiliate of the
Company because of Misconduct.
3.2    Change of Control.  Upon a Change of Control, the vesting of the
Performance RSUs shall accelerate and the Performance RSUs shall become fully
vested and payable to the extent and under the terms and conditions set forth in
the Plan; provided that, for purposes of this Section 3.2, “Resignation (or
Resign) for Good Reason” shall have the following meaning:
“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of a Participant after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries and affiliates) prior to the Change of Control,
(3) a material reduction in the Partner’s base salary or total incentive
compensation; (4) a material reduction in the Partner’s benefits unless such
reduction applies to all Partners of comparable rank; or (5) the relocation of
the Partner’s primary work location more than 50 miles from the Partner’s
primary work location prior to the Change of Control. Notwithstanding the
foregoing, a Participant shall not be deemed to have Resigned for Good Reason
unless the Participant, within one year after a Change of Control, (i) notifies
the Company of the existence of the condition giving rise to a Resignation for
Good Reason within 90 days of the initial existence of such condition,
(ii) gives the Company at least 30 days following the date on which the Company
receives such notice (and prior to termination) in



2 of 11

--------------------------------------------------------------------------------




which to remedy the condition, and (iii) if the Company does not remedy such
condition within such 30-day period, actually terminates employment within 60
days after the expiration of such 30-day period (and before the Company remedies
such condition). If the Company remedies such condition within such 30-day
period (or at any time prior to the Participant’s actual termination), then any
Resignation for Good Reason by the Participant on account of such condition will
not be a Resignation for Good Reason.
4.    Code Section 409A.  This Award and payments made pursuant to this
Agreement and the Plan are intended to qualify for an exemption from Code
Section 409A. Notwithstanding any other provision in this Agreement and the
Plan, the Company, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify this Agreement and/or the Plan so that the Restricted Stock Units
granted to the Participant qualify for exemption from or comply with Code
Section 409A; provided, however, that the Company makes no representations that
the Restricted Stock Units shall be exempt from or comply with Code Section 409A
and makes no undertaking to preclude Code Section 409A from applying to the
Restricted Stock Units. Nothing in this Agreement or the Plan shall provide a
basis for any person to take action against the Company or any Subsidiary or
affiliate of the Company based on matters covered by Code Section 409A,
including the tax treatment of any amount paid or Award made under this
Agreement, and neither the Company nor any of its Subsidiaries or affiliates
shall under any circumstances have any liability to any Participant or his or
her estate or any other party for any taxes, penalties or interest imposed under
Code Section 409A for any amounts paid or payable under this Agreement.


5.    Responsibility for Taxes.  Regardless of any action the Company or, if
different, the Participant’s employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to the grant of the
Restricted Stock Units, the vesting or settlement of the Restricted Stock Units,
the issuance of Shares in settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired at vesting and the receipt of any dividends
and/or any dividend equivalents; and (ii) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Restricted
Stock Units to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Furthermore, if the Participant has
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable or tax withholding event, as applicable,
the Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant must pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant hereby authorizes the Company and/or the Employer, or their
respective agents, in their sole discretion and without any notice to or
additional authorization



3 of 11

--------------------------------------------------------------------------------




by the Participant, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
(a)
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company and/or the Employer; or

(b)
withholding from proceeds of the sale of Shares acquired upon vesting/settlement
of the vested Restricted Stock Units, either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Participant’s behalf pursuant
to this authorization without further consent), to the extent and in the manner
permitted by all applicable securities laws, including making any necessary
securities registration or taking any other necessary actions; or

(c)
withholding in whole Shares to be issued in settlement of the vested Restricted
Stock Units the fair market value of which (determined by reference to the
closing price of the Common Stock on the principal exchange on which the Common
Stock trades on the date the withholding obligation arises, or if such date is
not a trading date, on the next preceding trading date) is equal to the
aggregate withholding obligation as determined by the Company and/or the
Employer with respect to such Award.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Shares subject to the Award, notwithstanding that a number of the Shares is held
back solely for the purpose of paying the Tax-Related Items due as a result of
the Participant’s participation in the Plan. In the event the Tax-Related Items
withholding obligation would result in a fractional number of Shares to be
withheld by the Company, such number of Shares to be withheld shall be rounded
up to the next nearest number of whole Shares. If, due to rounding of Shares,
the value of the number of Shares retained by the Company pursuant to this
provision is more than the amount required to be withheld, then the Company may
pay such excess amount to the relevant tax authority as additional withholding
with respect to the Participant.
Finally, the Participant is required to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items. The Participant shall have no further rights with respect
to any Shares that are retained by the Company pursuant to this provision, and
under no circumstances will the Company be required to issue any fractional
Shares.
6.    Nature of Grant.  In accepting the grant of Restricted Stock Units, the
Participant acknowledges, understands and agrees that:



4 of 11

--------------------------------------------------------------------------------




(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time;

(b)
the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units even if Restricted Stock Units
have been granted in the past;

(c)
all decisions with respect to future awards of restricted stock units, if any,
will be at the sole discretion of the Company;

(d)
the Participant’s participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service relationship
with the the Company, the Employer or any other Subsidiary or affiliate of the
Company and shall not interfere with the ability of the Company, the Employer or
any other Subsidiary or affiliate of the Company, as applicable, to terminate
the Participant’s employment or service relationship, if any;

(e)
the Participant’s participation in the Plan is voluntary;

(f)
the Restricted Stock Units and the Shares subject to Restricted Stock Units are
not intended to replace any pension rights or compensation;

(g)
the Restricted Stock Units and the Shares subject to Restricted Stock Units, and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h)
the future value of the underlying Shares is unknown, indeterminable, and cannot
be predicted with certainty;

(i)
after termination of the Participant’s Active Status, the Participant is no
longer eligible to receive any new restricted stock units under the Plan;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from termination of the Participant’s
Active Status (for any reason whatsoever, whether or not in breach of local
labor laws or the terms of the Participant’s employment or service contract, if
any, and whether or not later to be found invalid) and, in consideration for the
grant of the Restricted Stock Units to which the Participant otherwise is not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company, the Employer or any other Subsidiary or affiliate of the
Company, waives his or her ability, if any, to bring any such claim, and
releases the Company, the Employer and any other Subsidiary or affiliate of the
Company from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim, and the Participant agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims;

(k)
in the event of termination of the Participant’s employment (for any reason
whatsoever, whether or not in breach of local labor laws or the terms of the




5 of 11

--------------------------------------------------------------------------------




Participant’s employment or service contract, if any, and whether or not later
to be found invalid), the Participant’s right to receive Restricted Stock Units
and vest in the Restricted Stock Units under the Plan, if any, will terminate
effective as of the date of the voluntary or involuntary termination of the
Participant’s Active Status; the Committee shall have the exclusive discretion
to determine when the Participant’s Active Status for purposes of the Award is
terminated (including whether the Participant may still be considered to be
providing services while on a leave of absence);
(l)
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Common Stock of the Company; and

(m)
the following provisions apply only if Participant is providing services outside
the United States:

(1) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the value and income of same, are not part of normal or expected
compensation or salary for any purpose; and
(2) neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to the Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement.
7.    No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
8.    Data Privacy.  In accepting the grant of Restricted Stock Units, the
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Participant’s personal data as
described in this Agreement and any other Restricted Stock Unit grant materials
by and among, as applicable, the Employer, the Company, and its other
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number (to the extent permitted under applicable local
law) or other identification number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to shares of stock awarded, canceled,



6 of 11

--------------------------------------------------------------------------------




exercised, vested, unvested or outstanding in the Participant’s favor (“Data”),
for the exclusive purpose of implementing, administering and managing the Plan.
The Participant understands that Data may be transferred to Fidelity, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The recipients of the Data may be located in the
United States or elsewhere, and the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. If the Participant resides outside the United States, the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative. In accepting the grant of the Restricted Stock Units, the
Participant authorizes the Company, Fidelity and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares received upon vesting of the Restricted Stock Units. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. If the
Participant resides outside the United States, the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the Participant’s local
human resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant Restricted Stock Units or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusal or withdrawal of the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.
9.    Governing Law.  The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Washington, as provided in
the Plan, without regard for its conflict of laws provisions. For purposes of
litigating any dispute that arises under this grant or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Washington, and agree that such litigation shall be conducted in the courts of
King County, or the federal courts of the United States for the 9th Circuit, and
no other courts, where this grant is made and/or to be performed.


10.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the
Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under



7 of 11

--------------------------------------------------------------------------------




rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without the Participant’s consent to the extent
necessary to comply with securities or other laws applicable to issuance of
Shares.


11.    Language.  If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will take precedence.


12.    Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


13.    Severability.  The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


14.    Undertakings.  The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to the provisions of this Agreement.


15.    No Rights as Shareholder. The Participant will not have dividend, voting
or any other rights as a shareholder of the Shares with respect to the
Restricted Stock Units. Upon payment of the vested Restricted Stock Units in
Shares, the Participant will obtain full dividend, voting and other rights as a
shareholder of the Company.


16.    Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Restricted Stock Units granted pursuant to this Award may not be
sold, pledged (as collateral for a loan or as security for the performance of an
obligation or for any other purpose), assigned, hypothecated, transferred,
disposed of in exchange for consideration, made subject to attachment or similar
proceedings, or otherwise disposed of under any circumstances.
17.    Appendix.  Notwithstanding any provisions in this Agreement, the Award of
Restricted Stock Units shall be subject to any special terms and conditions set
forth in the Appendix for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country shall apply to the Participant, to
the extent the Company determines that application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.





8 of 11

--------------------------------------------------------------------------------




18.    Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
that the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings (as provided in Section 14 above) that may be
necessary to accomplish the foregoing.


19.    Waiver. If the Participant breaches or otherwise does not comply with any
provision of this Agreement, but the Company does not act upon this breach or
non-compliance and continues to comply with its obligations under this
Agreement, this shall not mean that the Company waives any other provision of
this Agreement or will otherwise permit any further breach of or non-compliance
with any provision of this Agreement.


By the Participant’s signature and the Company’s signature below, the
Participant and the Company agree that this grant is governed by this Agreement
and the Plan.
EXECUTED as of the Restricted Stock Unit Date of Grant.
STARBUCKS CORPORATION
By__________________________        
            
Its__________________________                    


PARTICIPANT


Signature____________________                    







9 of 11

--------------------------------------------------------------------------------




Schedule I
to
Restricted Stock Units Award Agreement
(Performance-Based)


Performance Goal
The Performance Goal shall be based on the Company’s attainment over the
Performance Period of the Performance Criteria (defined below). Attainment of
the Performance Goal at the levels in the following performance matrix will
determine, in accordance with Section 1.1 of the Agreement to which this
Schedule I is attached, the number of Performance RSUs in which the Participant
is eligible to vest.








RSU Award Payout Determined by
Objective Performance Goal
Percent Payout
[Title of Performance Criteria]
_____%
<Goal Level>
_____%
<Goal Level>
_____%
<Goal Level>
_____%
<Goal Level>
_____%
<Goal Level>
_____%
<Goal Level>
_____%
<Goal Level>
_____%
<Goal Level>







Performance Criteria shall equal ______________________.













10 of 11

--------------------------------------------------------------------------------




Schedule II
to
Restricted Stock Units Award Agreement
(Performance-Based)


VESTING SCHEDULE
Subject to the terms and conditions of this Award, a number of Restricted Stock
Units equal to ___% of the Performance RSUs shall vest on the ____ anniversary
of the Date of Grant, and a number of Restricted Stock Units equal to the
remaining ____% of the Performance RSUs shall vest on the _____ anniversary of
the Date of Grant, subject to the Participant’s continued Active Status through
the applicable vesting date.


Vesting Schedule:
__% on __ Anniversary of Date of Grant
__% on __ Anniversary of Date of Grant






















11 of 11